Citation Nr: 0307496	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret



INTRODUCTION

The appellant had active military service from December 1972 
to March 1976.  

Service connection was denied for tinnitus by a June 1995 
rating decision, which became final when the appellant did 
not final an appeal within the first year after receiving 
notification of the decision.  The current appeal comes 
before the Board of Veterans' Appeals (Board) from a January 
2000 rating decision by the Department of Veterans Affairs 
(VA) Nashville, Tennessee, Regional Office (RO).  


FINDINGS OF FACT

1.  A June 1995 rating decision denied service connection for 
tinnitus, and the appellant did not file an appeal of the 
decision within one year after receiving notification of the 
decision in June 1995.  

2.  The evidence received since the June 1995 rating decision 
became final is significant and must be considered in order 
to fairly decide the merits of the appellant's claim of 
entitlement to service connection for tinnitus.  

3.  The appellant is shown to have tinnitus that is related 
to head trauma he sustained in service.  


CONCLUSIONS OF LAW

1.  The June 1995 rating decision that denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (1994).  

2.  The evidence received by VA since the June 1995 rating 
decision is new and material, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108, 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Tinnitus was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has continued to experience 
ringing in his ears since service, which he claims is related 
to head trauma he sustained in service when struck by a 
baseball bat.  

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the January 2000 
rating decision, the March 2000 statement of the case, and 
the June 2001 and August 2002 supplemental statements of the 
case of the evidence necessary to substantiate his claim of 
entitlement to service connection for tinnitus, and of the 
applicable laws and regulations.  In August 1999, the RO sent 
the appellant a letter informing him as to what evidence was 
necessary from him in order for VA to reopen and grant his 
claim.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  Additionally, along with a 
copy of the January 2000 rating decision, the appellant was 
sent a VA Form 4107 explaining his rights in the VA claims 
process.  The Board concludes that the discussions in the 
rating decision, the statement of the case, and the 
supplemental statements of the case, along with the August 
1999 VA letter, adequately informed the appellant of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements that are set out in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and his VA medical records since service.  The Board 
notes that the RO attempted to obtain the appellant's 
National Guard medical records in August 1999 and November 
1999, but was eventually informed that the Kentucky Military 
Records and Research Branch did not have the records.  The 
appellant has not identified any additional records that may 
still be outstanding.  The Board notes that the appellant has 
not requested a personal hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must file an appeal 
of an RO rating decision within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, the determination becomes final and may be 
reopened only upon receipt of additional evidence, which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  Should such new and material evidence 
be presented or secured with respect to the claim, it shall 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  In determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
since the last time the claim was denied on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
specified bases for the final disallowance must be considered 
in determining whether the new evidence is probative.  Id.  
Such evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.  

The evidence considered by the RO in its June 1995 rating 
decision consisted of the appellant's service medical 
records, which, while revealing treatment for head trauma in 
August and September 1975 that was diagnosed as post 
concussion syndrome, did not show any complaint or treatment 
for tinnitus, and his initial complaint of ringing in his 
ears in his November 1994.  The RO concluded in its denial of 
service connection for tinnitus that because the appellant 
had no complaint of tinnitus during service or for the first 
20 years after service there was an absence of objective 
evidence of continuity between his claim of ringing in his 
ears in service and his current complaint of tinnitus, and, 
therefore, the preponderance of the evidence was against his 
claim that his current tinnitus was related to the head 
trauma he sustained in service.  

The evidence submitted since the June 1995 rating decision 
became final includes the following: a July 1999 lay 
statement from a fellow employee who indicated that he had 
worked with the appellant for approximately 16 years and that 
the appellant had complained of ringing in his ears along 
with defective hearing; VA outpatient records that show 
complaints and treatment for tinnitus in March and May 2000; 
and August 2000 and August 2002 opinions from a VA 
audiologist that link the appellant's tinnitus to his having 
been hit in the head with a baseball bat.  

After reviewing the evidence submitted since the June 1995 
rating decision became final, the Board finds that it is new 
and material because it indicates that the appellant has 
tinnitus that may be related to service.  Accordingly, the 
claim of entitlement to service connection for tinnitus is 
reopened.  The Board also finds that a decision rendered on 
the merits at this time would not be prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

While the lack of any complaint of tinnitus either in service 
or for the first twenty years thereafter affects the 
appellant's claim for service connection for tinnitus 
negatively, the Board finds that there is also positive 
evidence with regard to the claim, in that the appellant 
sustained head trauma in service and a VA audiologist opined 
in an August 2002 medical record that it was as likely as not 
that the etiology of the appellant's current bilateral 
continuous high frequency tinnitus was from the head trauma 
he sustained when hit by a baseball bat, which the evidence 
indicates occurred in service.  Therefore, after reviewing 
the evidence, the Board concludes that there is an 
approximate balance of the positive and negative evidence as 
to whether the appellant has tinnitus that is related to his 
period of active military service.  Because a veteran is 
accorded the benefit of the doubt when the evidence is in 
equipoise, under 38 U.S.C.A. § 5107, the Board finds that 
service connection is warranted for the appellant's tinnitus.  


ORDER

The claim of service connection for tinnitus is reopened and 
service connection is granted for tinnitus.  



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

